. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):September 29, 2010 BERRY PLASTICS CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 033-75706-01 (Commission File Numbers) 35-1814673 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Additional Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, Inc. Delaware 35-2056610 (a) Packerware Corporation Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Holdings, Inc. Delaware 20-1290475 (a) Captive Plastics, Inc. New Jersey 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Acquisition Corporation Indiana 03-0512845 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant Corporation Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Pliant Film Products of Mexico, Inc. Utah 87-0500805 (a) Pliant Packaging of Canada, LLC Utah 87-0580929 (a) Uniplast Holdings Inc. Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Superfos Packaging, Incorporated Virginia 52-1444795 (a)101 Oakley Street, Evansville, IN 47710 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 24, 2010, Berry Plastics Corporation (the “Company”) announced that Ira G. Boots has decided to retire as Chairman of the Board and Chief Executive Officer of the Company, and that Dr. Jonathan Rich, President and Chief Executive Officer of Momentive Performance Materials, will replace Mr. Boots, effective October 4, 2010. A copy of the press release announcing the appointment of Dr. Rich as Chairman and Chief Executive Officer and Mr. Boot’s retirement is attached as Exhibit 99.1 to this Current Report on Form 8-K. Dr. Rich, age 55, joins the Company from Momentive Performance Materials where he was President, CEO and a member of the Board of Directors.Prior to Momentive, Dr. Rich held executive positions at Goodyear Tire and Rubber including President of Goodyear North American Tire and President of Goodyear Chemical. Dr. Rich began his career at General Electric in 1982 where he was employed for nearly 20 years in a variety of R&D, operational and executive roles. Dr. Rich has a Bachelor of Science degree in Chemistry from Iowa State University, and a PhD in Chemistry from the University of Wisconsin. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith. Exhibit No. Description Press Release, dated September 24, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS CORPORATION Date:September 29, 2010 By: /s/ James M. Kratochvil Name:James M. Kratochvil Title:Executive Vice President, Chief Financial Officer, Treasurer and Secretary -2- EXHIBIT INDEX The following exhibits are filed herewith. Exhibit No. Description Press Release dated September 24, 2010 -3-
